DETAILED ACTION
This office action is responsive to Amendment filed on October 13, 2021 and Examiner’s Amendment entered on November 5, 2021, in this application Taniguchi, U.S. Patent Application No. 16/337,079 (Filed March 27, 2019) (“Taniguchi”).  Claims 1 – 9 and 11 – 19 were pending.  Claims 1, 9, 11, and 19 are amended.  Claims 21 – 24 are new.  Claims 1 – 9, 11 – 19, and 21 – 24 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Alan J. Kasper, Registration No. 25,426 on November 5, 2021, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims

wherein the application development environment providing system is configured in a hierarchical structure of four layers comprising:
a device node;
a spinal node which accommodates at least one device, a first process being executed in the spinal node, the first process being required to control a first device at a first operational control cycle which is equal to or less than a predetermined reference time;
an intelligence node; and
a socialization node communicatively connected to the spinal node, a second process being executed in the socialization node, the second process being not required to control a second device at a second operational control cycle which is equal to or less than the predetermined reference time,
wherein the device node includes at least one of a device that operates in
wherein the spinal node functions as a gateway,
wherein the intelligence node provides a function for enabling at least one of the application development environment and an application execution environment to be shared among organizations or among a plurality of employees,

wherein the application development environment providing system comprises a hardware processor which implements:
a program developer configured to classify processes included in the application program into the first process executed in the spinal node and the second process executed in the socialization node based on whether the processes are required to be executed at the first operational control cycle which is equal to or less than the predetermined reference time, and to generate a first program execution file executed in the spinal node and a second program execution file executed in the socialization node in cooperation with the first program execution file.  

2. (Previously Presented): The application development environment providing system according to claim 1,
wherein if the first operational control cycle of the device controlled by the application program is equal to or less than a length of the predetermined reference time, the program developer classifies the process into the first process, and
wherein if the control cycle of the device controlled by the application program is longer than the length of the predetermined reference time, the program developer classifies the process into the second process.  

3. (Previously Presented): The application development environment providing system according to claim 1,
wherein the program developer classifies the processes into the first process and the second process based on position information representing a position of the device controlled by the application program.  

4. (Previously Presented): The application development environment providing system according to claim 1,
wherein the program developer classifies the processes into the first process and the second process based on information representing that each of the processes is to be executed in the first network or the second network.  

5. (Previously Presented): The application development environment providing system according to claim 1,
wherein if it is determined that it is necessary to execute the process with reference to communication contents transmitted from the device controlled by the application program to the first network, the program developer classifies the process into the first process, and
wherein if it is determined that it is not necessary to execute the process with reference to communication contents transmitted from the device to the first network, the program developer classifies the process into the second process.  


wherein the program developer generates the first program execution file in which first output destination process identification information and first input source process identification information are specified, the first output destination process identification information is for identifying a data input process executed in the second network to which data output by a data output process executed in the first network is input, and the first input source process identification information is for identifying a data output process executed in the second network to which data input by a data input process executed in the first network is output, and
wherein the program developer generates the second program execution file in which second output destination process identification information and second input source process identification information are specified, the second output destination process identification information is for identifying a data input process executed in the first network to which data output by a data output process executed in the second network is input, and the second input source process identification information is for identifying a data output process executed in the first network to which data input by a data input process executed in the second network is output.  

7. (Previously Presented): The application development environment providing system according to claim 1, wherein if the first network accommodates at least two or more devices, the program developer generates the first program execution file for causing the at least two or more devices to perform a distributed process in accordance with a load condition of the at least two or more devices.  

wherein the first network is a spinal node which functions as a gateway, and
wherein the second network is a socialization node which provides a cloud computing environment.  

9. (Currently Amended): An application development environment provision method performed by a computer which provides an application development environment for an application program via a network in an industrial automation and production environment,
wherein the application development environment providing system is configured in a hierarchical structure of four layer comprising:
a device node;
a spinal node that accommodates at least one device, a first process being executed in the spinal node, the first process being required to control a first device at a first operational control cycle which is equal to or less than a predetermined reference time;
an intelligence node;
and a socialization node communicatively connected to the spinal node, a second process being executed in the socialization node, the second process being not required to control a second device at a second operational control cycle which is equal to or less than the predetermined reference time,
wherein the device node includes at least one of a device that operates in
wherein the spinal node functions as a gateway,
wherein the intelligence node provides a function for enabling at least one of the application development environment and an application execution environment to be shared among organizations or among a plurality of employees,
wherein the socialization node provides a function of enabling at least one of the application development environment and the application execution environment to be shared beyond boundaries of enterprises and organizations that jointly develop applications, between an enterprise providing applications and enterprise customers that use applications, and between an enterprise and an individual, and
wherein the application development environment provision method comprises:
classifying, by a program developer, processes included in the application program into the first process executed in the spinal node and the second process executed in the socialization node based on whether the processes are required to be executed at the first operational control cycle which is equal to or less than the predetermined reference time; and
generating, by the program developer, a first program execution file executed in the spinal node and a second program execution file executed in the socialization node in cooperation with the first program execution file.  

10. (Cancelled)  


wherein the application development environment providing system is configured in a hierarchical structure of four layers comprising:
a device node;
a spinal node that accommodates at least one device, a first process being executed in the spinal node, the first process being required to control the device at a first operational control cycle which is equal to or less than a predetermined reference time; and
a socialization node communicatively connected to the spinal node, a second process being executed in the socialization network, the second process being not required to control the device at second operational control cycle which is equal to or less than the predetermined reference time,
wherein the device node includes at least one of a device that operates in
wherein the spinal node functions as a gateway,
wherein the intelligence node provides a function for enabling at least one of the application development environment and an application execution environment to be shared among organizations or among a plurality of employees,
wherein the socialization node provides a function of enabling at least one of the application development environment and the application execution environment to be shared 
wherein the information processing device comprises a hardware processor which is configured to, among processes included in the application program classified into the first process executed in the spinal node and the second process executed in the socialization node based on whether the processes are required to be executed at the first operational control cycle which is equal to or less than the predetermined reference time, execute a first program execution file for executing the first process in cooperation with a second program execution file for executing the second process.  

12. 	(Previously Presented): The information processing device according to claim 11,
7wherein if the first operational control cycle of the device controlled by the application program is equal to or less than a length of the predetermined reference time, the information processing device executes the first program execution file which has been classified into the first process and generated.

13. 	(Previously Presented): The information processing device according to claim 11,
wherein the information processing device executes the first program execution file which has been classified into the first process and generated, based on position information representing a position of the device controlled by the application program.  

14. 	(Previously Presented): The information processing device according to claim 11,


15. 	(Previously Presented): The information processing device according to claim 11,
wherein if it is determined that it is necessary to execute the process with reference to communication contents transmitted from the device controlled by the application program to the first network, the process is classified into the first process,
wherein if it is determined that it is not necessary to execute the process with reference to communication contents transmitted from the device to the first network, the process is classified into the second process, and
wherein the information processing device executes the first program execution file which has been classified into the first process and generated.  

16. 	(Previously Presented): The information processing device according to claim 11,
wherein the information processing device executes the first program execution file in which output destination process identification information and input source process identification information are specified, the output destination process identification information is for identifying a data input process executed in the second network to which data output by a data 8 output process executed in the first network is input, and the input source process identification information is for identifying a data output process executed in the second network to which data input by a data input process executed in the first network is output.  


wherein if the first network accommodates at least two or more devices, the information processing device executes the first program execution file for causing the at least two or more devices to perform a distributed process in accordance with a load condition of the at least two or more devices.  

18. 	(Previously Presented): The information processing device according to claim 11,
wherein the first network is a spinal node which functions as a gateway, and
wherein the second network is a socialization node which provides a cloud computing environment.  

19.	(Currently Amended):  An application development environment provision method performed by a computer which provides [[a]] an application development environment for an application program via a network in an industrial automation and production environment,
	wherein the application development environment proving system is configured in a hierarchical structure of four layers comprising:
	a device node;
	a spinal node that accommodates at least one device, a first process being executed in the spinal node, the first process being required to control the device at a first operational control cycle which is equal to or less than a predetermined reference time; 
an intelligence node; and
socialization node communicatively connected to the spinal node, a second process being executed in the socialization node, the second process being not required to control the device at a second operational control cycle which is equal to or less than the predetermined reference time, [[and]]
wherein the device node includes at least one of a device that operates in real time, a device that is used for an application in which data delay or fluctuation is not permitted, and a device in which a communication band is tightened when the device is directly connected to the intelligence node, 
wherein the spinal node functions as a gateway, 
wherein the intelligence node provides a function for enabling at least one of the application development environment and an application execution environment to be shared among organizations or among a plurality of employees, 
wherein the socialization node provides a function of enabling at least one of the application development environment and the application execution environment to be shared beyond boundaries of enterprises and organizations that jointly develop applications, between an enterprise providing applications and enterprise customers that use applications, and between an enterprise and an individual, and 
	wherein the application development environment provision method comprises:
		among processes included in the application program classified into the first process executed in the spinal node and the second process executed in the socialization node based on whether the processes are required to be executed at the first operational control cycle which is equal to or less than the predetermined reference time, executing 

20. (Cancelled).  

21. (Previously Presented): The application development environment providing system according to claim 1, wherein the first operational control cycle and the second operational control cycle are preset.  

22. (Previously Presented): The application development environment provision method according to claim 9, wherein the first operational control cycle and the second operational control cycle are preset.  

23. (Previously Presented): The information processing device according to claim 11, wherein the first operational control cycle and the second operational control cycle are preset.  

24. (Previously Presented): The application development environment provision method according to claim 19, wherein the first operational control cycle and the second operational control cycle are preset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										November 5, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199